Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups 1-3, as set forth in the Office action mailed on 09/25/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 13 and 14 is withdrawn.  Claims 13 and 14 , directed to a process of making the glass material into a sheet and a process of using the glass material in an OLED device are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Double Patenting
Examiner notes that the Terminal Disclaimer filed 06/08/2021 has overcome all outstanding Double Patenting rejections. 
Claim Rejections - 35 USC § 112
Examiner notes that the amendment filed 06/08/2021 has overcome all outstanding 112(b) rejections. 
Response to Arguments
Applicant's arguments filed 06/08/2021 have been fully considered and they are persuasive.
Allowable Subject Matter
Claims 1, 3-9 and 11-14 are allowed.
Claim 1 is directed to a glass, comprising as a glass composition, in terms of mass%, 55% to 61.60% of SiO2, 15% to 25% of Al2O3, 0% to 1% of B2O3, 0% to 0.5% of Li2O+Na2O+K2O, 2% to 6% of MgO, 2% to 8% of CaO, 0% to 4% of SrO, and 6% to 12% of BaO, and having a strain point of more than 720°C, wherein the glass has a ratio of SiO2/Al2O3 in terms of mass% of 3.6 or less, and 
The closest prior art is considered to be Ellison et al. (US8993465, hereinafter referred to as Ellison). 
Ellison is directed to an alkali-free boroalumino silicate glass (see Ellison at the Abstract). The glasses comprise in mol percent on an oxide basis: 70-74.5 SiO2, 10.5-13.5 Al2O3, 0-2.5 B2O3, 3-7 MgO, 3-7 CaO, 0-4 SrO, 1.5-6 BaO (see Ellison at the Abstract). None of the examples provided by Ellison contain SiO2 within the amount claimed by claim 1 of the instant application, therefore Claim 1 is allowable. 
All claims not specifically addressed are allowable because Claim 1 is allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        






/CAMERON K MILLER/Examiner, Art Unit 1731